Citation Nr: 0713076	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to 
include spondylolisthesis of the lumbar spine.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from November 1981 to June 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A hearing was held before the 
undersigned Veterans' Law Judge in September 2005.


FINDINGS OF FACT

1.  The veteran failed to appear for a VA examination 
scheduled for December 2006 to assist him in his claim for 
service connection for a low back disorder.

2.  A chronic low back disorder was not present until many 
years after service and there is no competent evidence that 
the veteran's current low back disorder is related to 
service.  


CONCLUSION OF LAW

A low disorder was not incurred in or aggravated by service, 
and arthritis of the lumbar spine may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.655 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in February 2003, March 2005 and April 2006 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The veteran's 
initial duty-to-assist letter was provided before the 
adjudication of his claim.  In addition, the letters 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  The Board 
also notes that in January 2007 additional notice was 
provided regarding potential ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records have been obtained.  The veteran's 
post-service treatment records have also been obtained.  The 
veteran has had a hearing.  A VA examination was scheduled 
for December 2006; however, the veteran failed to report for 
that examination.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he sustained an injury to his back 
in service while trying to move an aircraft.  He reports that 
the pain from the injury went away, but that he had ongoing 
symptoms such as tingling and burning in his legs.  He 
presented testimony to this effect during the hearing held in 
September 2005.  

The veteran's service medical records show that he was seen 
in August 1982 for treatment of a "mild lumbar strain."  He 
was seen again three days later at which time he reported 
that he was getting good relief from medication.  There are 
no subsequent complaints contained in the service medical 
records.  When he was seen in December 1982 for treatment of 
sinus congestion, no complaints pertaining to the back were 
recorded.

The report of a medical history given by the veteran in May 
1984 for the purpose of separation from service shows that he 
denied having a history of recurrent back pain.  The report 
of a medical examination conducted at that time shows that 
clinical evaluation of the spine was normal.  

A VA examination conducted in August 1984 noted that the 
veteran's back was normal.  In addition, the report of a 
medical examination conducted in May 1987 in connection with 
reserve service is also negative for references to a back 
disorder.  

The earliest post service medical records pertaining to back 
problems are from many years after service and do not contain 
any indication that the back problems are related to service.  
On the contrary, the records indicate that the onset of the 
back problems was due to a post service injury.  In this 
regard, a private medical record dated in August 1996 
reflects that the veteran had been in good health until he 
was struck by a car while standing.  He reportedly was 
knocked onto the hood and then fell onto the ground in front 
of the car.  He noted an abrasion to the right low back and 
had pain in the right low back immediately.  He reported that 
his right leg felt weak secondary to pain.  With respect to 
his past medical history, he reported that he had low back 
pain for several days when he was 12 years old, but had had 
no other low back pain in his entire life.

Similarly, a record from the Spine Institute for Special 
Surgery dated in September 1996 reflects that the veteran 
came in for evaluation of low back pain after an accident in 
August 1996 when he was struck by a car.  At that time he 
complained of low back pain.  X-rays reportedly had shown 
spondylolisthesis at the level of L5-S1.  It was noted that 
while in the Army he had one episode of low back pain when he 
was lifting a heavy object, but this lasted only a few days 
and then spontaneously arrived.

As was noted above, the veteran was scheduled for a VA 
disability evaluation examination to determine whether there 
is a current back disorder and if so, whether such a disorder 
is related to service.  However, the veteran did not report 
for that examination.

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has a low back disorder which is related to service.  The 
service medical records as a whole suggest that any symptoms 
of back pain resolved prior to separation.  The post service 
treatment records reflect that the onset of the current back 
problems were related to a post service auto accident.  There 
is no competent evidence that the veteran's current low back 
disorder is related to service.  Accordingly, the Board 
concludes that a low back disorder was not incurred in or 
aggravated by service, and arthritis of the spine may not be 
presumed to have been incurred in service.  


ORDER

Service connection for a back disorder, to include 
spondylolisthesis of the lumbar spine, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


